internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b07-plr-134980-02 date date legend corporation a b c d parent dear we received a letter from your authorized representative requesting a ruling that corporation may determine the credit_for_increasing_research_activities research_credit under the standard method of sec_41 of the internal_revenue_code for corporation’s taxable_year ending on a and all subsequent taxable years this letter responds to that request the represented facts are as follows corporation elected to determine its research_credit under the alternative_incremental_research_credit rules of sec_41 airc for the taxable_year ending on b corporation continued to calculate its research_credit under the alternative_incremental_research_credit rules through its taxable_year ending on c on d corporation was acquired by parent and became a member of parent’s consolidated_return group all other members of the consolidated_group utilize the standard method of calculating the research_credit under sec_41 sec_41 provides that in determining the amount of the credit under i all members of the same controlled_group_of_corporations shall be treated as a single_taxpayer and ii the credit if any allowable by sec_41 to each member shall be its proportionate shares of the qualified_research_expenses and basic_research_payments giving rise to the credit plr-134980-02 sec_41 provides that the term controlled_group_of_corporations has the same meaning given to such term by sec_1563 except that- a more than percent shall be substituted for at least percent each place it appears in sec_1563 and b the determination shall be made without regard to sec_1563 and e c based solely on the facts submitted and representations made we conclude that corporation may determine its research_credit under the standard method of sec_41 without regard to the airc method of sec_41 for qualified_research_expenses paid_or_incurred during the taxable_year ending on a and all succeeding years provided that neither parent nor corporation makes a new election to determine its research_credit under the airc rules of sec_41 in a later year except as expressly provided herein we express or imply no opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter further we express or imply no opinion concerning expenditures parent or corporation treated as qualified_research_expenses this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely brenda m stewart senior counsel branch office of associate chief_counsel passthroughs and special industries
